Filed 10/22/21 P. v. Mata CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                           B301460

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. BA466152)
           v.

 ALFREDO MATA,

           Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County. Stephen A. Marcus, Judge. Affirmed.
      Nancy J. King, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Colleen M. Tiedemann,
Deputy Attorneys General, for Plaintiff and Respondent.
                    ______________________
       Alfredo Mata appeals the judgment entered following a jury
trial in which he was convicted of 12 counts of sexual abuse of his
girlfriend’s two daughters, both minors who were under the age
of 10 at the time of the offenses.1 The trial court sentenced Mata
to an aggregate term of 160 years to life.
       During trial a clinical psychologist testified as an expert
about Child Sexual Abuse Accommodation Syndrome (CSAAS).
Appellant contends: (1) the admission of the CSAAS evidence
was highly prejudicial and should have been excluded as a novel
and unreliable scientific theory that has not gained general
acceptance in the scientific community; (2) the trial court
improperly admitted expert testimony regarding case-specific
behavior in connection with the CSAAS evidence; (3) CALCRIM
No. 1193 misstates the law and impermissibly permitted the jury
to determine guilt based on CSAAS; (4) the trial court erred by
precluding testimony regarding specific instances of one of the
complaining witnesses’ dishonesty; and (5) the cumulative effect
of the foregoing errors requires reversal. We disagree and affirm.




      1 The jury convicted appellant of four counts of intercourse
or sodomy with a child 10 years old or younger (Pen. Code,
§ 288.7, subd. (a) (undesignated statutory references are to the
Penal Code), counts 1, 2, 8, 9); four counts of oral copulation or
sexual penetration with a child 10 years old or younger (§ 288.7,
subd. (b), counts 3, 4, 5, 10); and four counts of committing a lewd
act on a child (§ 288, subd. (a), counts 6, 7, 11, 12). The jury also
found true multiple victim allegations as to counts 6, 7, 11, and
12 pursuant to section 667.61, subdivisions (b) and (e).




                                  2
                    FACTUAL BACKGROUND
       Evelyn V. and appellant began dating2 when Evelyn’s
daughters, Isabella and Camilla, were four and five years old,
respectively. Approximately two years later in June 2015,
appellant moved in with Evelyn and her children. He moved out
in November 2016.
       Camilla
       Camilla testified that appellant began sexually abusing her
when she was six or seven years old, and the abuse continued
until she was eight or nine years old. On multiple occasions he
touched her breasts and vagina under her clothes. He kissed her
on the lips and licked her breasts and her vagina. He put his
fingers and his penis inside her vagina and one time he put his
penis inside her anus. He repeatedly told Camilla not to tell her
mother. Camilla did not tell anyone because she was scared
something would happen if she did, and she worried that people
would think bad things about her.
       One day, when she was seven or eight years old, Camilla
was playing tag outside with a neighborhood friend and ran past
her mother’s bedroom window. Through an opening in the
curtains, Camilla saw appellant on top of Isabella, who was lying
naked on her back on the bed. Appellant was standing between
Isabella’s legs in front of her. Camilla was scared for her sister.
       On July 4, 2016, Camilla told her mother that appellant
had been touching her inappropriately. She did not, however, tell
her mother everything appellant had done to her because she was
scared. Evelyn responded that if Camilla was telling the truth,
they should go to the police. Evelyn then called appellant into

      2Evelyn and appellant had previously dated. Their son,
Jericho, was born in 2001.




                                3
the room and told him what Camilla had said. Appellant denied
everything and said they should go to the police, but Camilla
declined, saying, “ ‘Okay. Just leave it like that.’ ” Evelyn later
asked Isabella if appellant had ever touched her inappropriately.
Isabella responded, “ ‘I have nothing to say.’ ”
       After Camilla reported the abuse to her mother, appellant
continued to live in the home for four more months. He moved
out on November 28, 2016, but still came to the house
occasionally. Evelyn remained in contact with him because he
was Jericho’s father.
       In January 2018, Camilla’s tutor noticed that she looked
worried and sad and she was not doing her work. The tutor
asked Camilla if she was okay. Stuttering and nervous, Camilla
said she did not feel well and wanted to go to the nurse. When
the tutor asked what was wrong, Camilla said, “ ‘It’s my mom’s
boyfriend.’ ” Camilla told the tutor appellant tried to touch her,3
and even though she had spoken with her mom about it,
appellant was still coming to the house.
       That day, Camilla spoke with a police officer and the
principal in the school office. She told them that appellant had
touched her body inappropriately, but she did not elaborate
because she was nervous and scared, and it was difficult for her
to talk about.
       Isabella
       Isabella was eight years old when appellant moved in with
her family. Isabella testified that during the time appellant lived
in the home he touched her “private part” on numerous occasions.
The first time, appellant led Isabella into her brother’s bedroom,

      3Camilla testified at trial that she told the tutor appellant
had assaulted her, without providing any details.




                                 4
had her lie down on the bed, and closed the door. He then
touched her front “private part” under her clothes with his hands.
Isabella did not tell anyone what had happened because she was
nervous and did not know what to do. The second time appellant
touched Isabella’s front “private part” under her clothes with his
hand she was lying on the bed in her brother’s bedroom and the
door was closed. She was eight or nine years old.
      On another occasion, appellant led Isabella into the
backseat of a car parked behind the house. There, he pulled her
pants down and rubbed both her front and back “private parts”
with his hand. Isabella felt bad after the incident and did not tell
anyone about it. Isabella also described an occasion when
appellant led her into the bedroom she shared with her sister,
removed her pants and underwear, and rubbed her front “private
part” with his hand.
      Appellant also penetrated Isabella’s vagina with his penis.
The first incident occurred in Jericho’s bedroom with the door
closed. Isabella was lying on the bed and appellant was about six
inches to a foot away from her. She could see appellant’s “private
part.” After removing her skirt and underwear, appellant
touched Isabella’s front “private part” with his hand and then put
his “private part” inside her. It felt bad and painful. Isabella
told appellant to stop but he ignored her and “just kept going.”
Isabella was too nervous and scared to tell anyone what had
happened. On two other occasions appellant put on a condom
before putting his penis in Isabella’s vagina.
      Isabella cried during her testimony and several times
explained that what happened with appellant was hard to talk
about.




                                 5
      Interviews of Isabella and Camilla
      On March 2, 2018, both Camilla and Isabella were
interviewed by Harriet Kerr, a child advocate from Stuart
House.4 Portions of the video from these interviews were played
for the jury.
      During her interview, Camilla reported that appellant
sometimes kissed her using his tongue and put his penis in her
mouth. He once hit Camilla and locked the door when she tried
to leave the room. He frequently tried to get her to touch his
penis. Camilla told Kerr she was worried that people would
think her mother was “not good” and that she would be separated
from her mother. At trial, Camilla admitted she was not sure if
she told “all the truth” during her interview with Kerr, but she
confirmed that she was telling the truth in court.
      Isabella told Kerr that after appellant moved in, he started
taking Camilla into the bedroom and locking the door when their
mother was out. Isabella said, “He did it to me, too. [¶] . . . [¶]
Um, he would lock the door, when my mom wasn’t there. [¶] . . .
[¶] And then like he would touch me in places where he shouldn’t,
like·my sister.” During her interview Isabella also described
other acts of sexual abuse by appellant. But she admitted on
cross-examination some difficulty of recollection as well as her
tendency to agree with Kerr so she could get the interview over
with.



      4  Los Angeles Police Officer Jason Kim, an investigating
officer at Stuart House, described Stuart House as “a multi
disciplinary team . . . of detectives[,] . . . deputy district attorneys,
children[’s] social workers, . . . [and] some victim advocates from
U.C.L.A.”




                                   6
      The prior sexual abuse of Teresa Cruz
      Teresa Cruz testified pursuant to Evidence Code section
1108.5 At the time of trial, Cruz was 22 years old. As a young
child Cruz lived with her mother, her brothers, and appellant,
who was her stepfather. When Cruz was eight years old the
family moved from Los Angeles to a house in Fresno, where Cruz
had her own bedroom. Her mother worked the night shift at a
restaurant, leaving for work around 4:00 p.m. and returning
home around 1:00 or 2:00 a.m. When Cruz was about nine years
old, appellant began coming into her bedroom while her mother
was at work. He would hug her from behind and touch her
nipples and breast area. He did this repeatedly on more than 10
occasions. This made Cruz very uncomfortable, but appellant
ignored her requests that he stop.
      When Cruz was 10 years old, appellant came into her room
and began touching her breasts as he had before. But this time
he removed both his and Cruz’s pants and put his penis between
her thighs. When Cruz told him to stop, he refused. And when
Cruz threatened to tell her mother if he did not stop, he
responded, “ ‘[I]f you do, I will do something to you.’ ” Cruz was
very scared. Appellant did the same thing on another occasion
when Cruz was 10 years old.
      The third time appellant repeated the removal of his own
and Cruz’s pants, Cruz was 12 years old. This time, he held her


      5 Evidence Code section 1108, subdivision (a) provides: “In
a criminal action in which the defendant is accused of a sexual
offense, evidence of the defendant’s commission of another sexual
offense or offenses is not made inadmissible by [Evidence Code]
Section 1101, if the evidence is not inadmissible pursuant to
[Evidence Code] Section 352.”




                                7
tightly and tried to put his penis inside her vagina. Cruz started
crying and told him she did not want to do this. She pushed him
away, and he left Cruz’s bedroom.
       At the time, Cruz did not tell anyone about these incidents
because she felt no one would believe her. After the last incident,
appellant lived in the home with Cruz and her family for two
more years, and moved out when Cruz was 15 years old. During
an argument with her mother after appellant had moved out,
Cruz told her mother what appellant had done and they reported
the abuse to the police.
       Defense
       Appellant testified in his own behalf and denied sexually
abusing Isabella, Camilla, or Cruz. He testified that he and
Camilla argued daily because she did not like that he imposed
rules in the household. These rules included not being
disrespectful to her mother, no jumping on the couch, no eating in
the living room, putting belongings away after school, and
wearing shoes outside. He testified that Cruz also began to push
for more freedom when she was 12 or 13 years old. Appellant did
not allow it, and they argued a lot.
                           DISCUSSION
   I. The Trial Court Properly Admitted the CSAAS
       Evidence
       Appellant contends the trial court abused its discretion in
admitting the highly prejudicial CSAAS evidence because the
model fails the Kelly test.6 He argues that the CSAAS model


      6 “Formerly known as the Kelly-Frye rule, based on the
rulings of People v. Kelly (1976) 17 Cal.3d 24 (Kelly) and Frye v.
United States (D.C. Cir. 1923) 293 F. 1013, the rule is now the
Kelly rule in California after changes to the Federal Rules of




                                 8
constitutes a novel and unreliable scientific theory that has not
gained general acceptance in the scientific community, and the
admission of expert testimony based on CSAAS resulted in a
violation of appellant’s state and federal constitutional rights.
We disagree. 7
       A. Relevant background
       Clinical psychologist Jayme Jones testified as the final
witness for the prosecution. Dr. Jones explained that CSAAS is a
model created primarily to clarify common misconceptions with
regard to victims’ delayed disclosure of child sexual abuse.
Although the word “syndrome” is in the name, CSAAS is not a
diagnostic test, but rather a description of behaviors to aid in
understanding why children may not immediately disclose sexual
abuse.
       Dr. Jones testified that CSAAS consists of five categories of
common behaviors exhibited by victims of child sexual abuse:
secrecy, helplessness, accommodation, delayed disclosure, and
recantation. Dr. Jones described each category, but explained
that not all victims necessarily experience all five parts of the
model. She testified that the most common behavior of a child
sexual abuse victim “is to never tell anybody” about the abuse. If
a victim does tell someone, disclosure is typically not made until


Evidence that superseded Frye.” (People v. Nieves (2021) 11
Cal.5th 404, 442, fn. 8.)
      7 The Attorney General argues that appellant’s Kelly
argument is forfeited because he failed to raise it during trial.
While not expressly identifying Kelly as a basis for his objection,
appellant argued that the evidence was unreliable and irrelevant.
This is sufficient for us to consider the Kelly argument on its
merits.




                                 9
months or even years after the fact, and the revelations “tend to
come a little at a time,” depending on the reaction of the person
to whom the abuse is disclosed.
      On both direct and cross-examination Dr. Jones testified
that the CSAAS model cannot be used to determine if abuse has
occurred or whether a person is telling the truth about abuse.
She also confirmed the model was not developed to be used to aid
a jury in determining whether abuse occurred. Dr. Jones stated
that she did not interview any of the victims in the case, she did
not read any reports associated with the case, and she did not
prepare any report of her own. She also testified that she could
not opine as to the truth of the allegations in the case or the
veracity of any of the witnesses.
      B. CSAAS evidence is not subject to Kelly analysis
      Appellant contends the trial court erred in admitting
testimony based on CSAAS because CSAAS is a novel scientific
theory that has not gained general acceptance in the scientific
community. Appellant argues that because CSAAS does not meet
the Kelly test’s criteria for reliability, it is inadmissible as a
matter of law. We disagree.
      Under the Kelly test, admission of evidence derived from a
“ ‘new scientific technique’ ” requires proof that “ ‘the technique is
generally accepted as reliable in the relevant scientific
community.’ ” (People v. Jackson (2016) 1 Cal.5th 269, 315,
quoting People v. Bolden (2002) 29 Cal.4th 515, 544.) The term
“new scientific technique” defies fixed definition due to the
constantly evolving nature of science and scientific
understanding, and courts apply two principles to determine
whether proffered evidence must be subjected to analysis under
Kelly. (Jackson, at p. 316.) “ ‘First, [Kelly] only applies to that




                                 10
limited class of expert testimony which is based, in whole or part,
on a technique, process, or theory which is new to science and,
even more so, the law.’ ” (Ibid., quoting People v. Stoll (1989) 49
Cal.3d 1136, 1156 (Stoll).) “Second, a Kelly hearing may be
warranted when ‘the unproven technique or procedure appears in
both name and description to provide some definitive truth which
the expert need only accurately recognize and relay to the jury.’ ”
(Jackson, at p. 316; Stoll, at p. 1156.) We review de novo the
question whether a given scientific technique is subject to the
Kelly test. (Jackson, at p. 316.)
       Under these principles, CSAAS evidence is subject to
exclusion under Kelly only if it is offered “ ‘to prove that a
molestation actually occurred.’ ” (People v. Wells (2004) 118
Cal.App.4th 179, 188, quoting People v. Patino (1994) 26
Cal.App.4th 1737, 1744.) First, CSAAS is neither new to science
nor the law. In fact, the CSAAS evidence appellant challenges
“has been ruled to be properly admitted by the courts of this state
for decades.” (People v. Munch (2020) 52 Cal.App.5th 464, 472
(Munch); People v. McAlpin (1991) 53 Cal.3d 1289, 1300–1301
(McAlpin); People v. Lapenias (2021) 67 Cal.App.5th 162, 173
(Lapenias); People v. Bowker (1988) 203 Cal.App.3d 385, 389,
fn. 3 (Bowker) [CSAAS dates back to at least 1983].) Plainly,
CSAAS does not fall into the first category of evidence to which
Kelly applies.
       Second, California courts have strictly limited admission of
CSAAS evidence (and analogous models such as battered person’s
syndrome and rape trauma syndrome) to disabusing a jury of
commonly held misconceptions about how a child reacts to a
molestation, “ ‘and to explain the emotional antecedents of
abused children’s seemingly self-impeaching behavior.’ ”




                                11
(McAlpin, supra, 53 Cal.3d at p. 1301; People v. Humphrey (1996)
13 Cal.4th 1073, 1088 (Humphrey); Lapenias, supra, 67
Cal.App.5th at p. 171.) Thus, while “expert testimony on the
common reactions of child molestation victims is not admissible
to prove that the complaining witness has in fact been sexually
abused[,] it is admissible to rehabilitate such witness’s credibility
when the defendant suggests that the child’s conduct after the
incident⎯e.g., a delay in reporting⎯is inconsistent with his or
her testimony claiming molestation.” (McAlpin, at p. 1300;
Munch, supra, 52 Cal.App.5th at pp. 466, 468; see also People v.
Coffman and Marlow (2004) 34 Cal.4th 1, 82 (Coffman and
Marlow) [psychological expert may not testify about rape trauma
syndrome in order to prove that a rape actually occurred, but
“such testimony is admissible to rehabilitate the credibility of the
complaining witness against a suggestion that her behavior after
the assault—such as a delay in reporting it—was inconsistent
with her claim of having been raped”]; People v. Bledsoe (1984) 36
Cal.3d 236, 247–248, 251.)
       With this limitation, expert testimony based on CSAAS
does not purport to provide a definitive truth, but “is ‘based on
[the expert’s] clinical experience with child sexual abuse victims
and on [his or] her familiarity with professional literature in the
area.’ ” (Munch, supra, 52 Cal.App.5th at p. 473, quoting People
v. Harlan (1990) 222 Cal.App.3d 439, 449 (Harlan).) Such expert
testimony meets “traditional standards for competent expert
opinion, without need for additional screening procedures [under
Kelly]” (Stoll, supra, 49 Cal.3d at p. 1161), and is therefore not




                                 12
subject to the Kelly rule8 (Munch, at p. 473; Lapenias, supra, 67
Cal.App.5th at p. 173; Harlan, at p. 449 [“The [Kelly] rule does
not apply to [CSAAS] evidence”]).




      8  Appellant cites cases from eight jurisdictions that have
limited or banned entirely the use of CSAAS testimony on the
ground that it lacks reliability, and invites us to do the same. He
also argues that the California Supreme Court has not resolved
the issue of whether CSAAS meets the Kelly test. In Munch,
however, our colleagues in Division Six observed that our
Supreme Court has already “ruled that CSAAS evidence ‘is
admissible to rehabilitate [a child] witness’s credibility when the
defendant suggests that the child’s conduct after the incident—
e.g., a delay in reporting—is inconsistent with his or her
testimony claiming molestation.’ (People v. McAlpin, supra, 53
Cal.3d at p. 1300.)” (Munch, supra, 52 Cal.App.5th at p. 468; see
also People v. Brown (2004) 33 Cal.4th 892, 906; Coffman and
Marlow, supra, 34 Cal.4th at p. 82; Humphrey, supra, 13 Cal.4th
at p. 1088.)
       Division Six declined Munch’s invitation to abrogate
McAlpin based on several of the sister state opinions upon which
appellant relies. (Munch, supra, 52 Cal.App.5th at pp. 469–472.)
Noting our Supreme Court’s recognition that “ ‘[t]he great
majority of courts approve such expert rebuttal testimony’ ” and
its determination that CSAAS evidence is admissible (McAlpin,
supra, 53 Cal.3d at pp. 1300–1301), Munch observed that the
Supreme Court decision in McAlpin remains binding on all lower
courts in this state. (Munch, at p. 468, citing Auto Equity Sales,
Inc. v. Superior Court (1962) 57 Cal.2d 450, 455 [“Courts
exercising inferior jurisdiction must accept the law declared by
courts of superior jurisdiction. It is not their function to attempt
to overrule decisions of a higher court”].) As Munch concluded,
simply because “other jurisdictions may disagree with it does not
change its impact on California cases.” (Munch, at p. 468.)




                                 13
    II. The Trial Court Did Not Abuse Its Discretion in
         Admitting Expert Testimony Based on CSAAS
         Appellant contends that the prosecutor improperly elicited
expert testimony based on CSAAS “that went directly to the
question of whether these complaining witnesses were abused.”
He argues that because the expert’s testimony was used to apply
the CSAAS theory to case-specific behaviors, its admission
violated his Sixth and Fourteenth Amendment rights. We
disagree.
         A. The trial court properly limited the scope of testimony
regarding CSAAS
         The CSAAS evidence was relevant to Isabella, Camilla, and
Cruz, each of whom made delayed disclosures of appellant’s
abuse, disclosed the abuse in a piecemeal fashion, and/or
recanted or avoided discussing some of the abuse. We conclude
the trial court properly limited the expert testimony based on
CSAAS to address these issues.
         “ ‘The trial court has broad discretion in deciding whether
to admit or exclude expert testimony [citation], and its decision
as to whether expert testimony meets the standard for
admissibility is subject to review for abuse of discretion.’ ”
(People v. Duong (2020) 10 Cal.5th 36, 60; McAlpin, supra, 53
Cal.3d at p. 1299.)
         The danger that the jury will misapply CSAAS testimony
“is . . . present where the expert gives ‘general’ testimony
describing the components of the syndrome in such a way as to
allow the jury to apply the syndrome to the facts of the case and
conclude the child was sexually abused.” (Bowker, supra, 203
Cal.App.3d at p. 393.) Accordingly, “the evidence must be
targeted to a specific ‘myth’ or ‘misconception’ suggested by the




                                14
evidence.”9 (Id. at pp. 393–394.) And “the better practice is to
limit the expert’s testimony to observations concerning the
behavior of abused children as a class and to avoid testimony
which recites either the facts of the case at trial or obviously
similar facts.” (People v. Gilbert (1992) 5 Cal.App.4th 1372,
1384.)
       Appellant does not take issue with Dr. Jones’s
comprehensive explanation of the five parts of CSAAS, but
identifies certain portions of her testimony as improperly case
specific. The challenged testimony includes: (1) whether a child
who is met with disbelief or skepticism after disclosing sexual
abuse may delay further disclosure (yes); (2) whether it is
common for sexually abused children not to speak out, scream, or
verbalize discomfort (yes); (3) when the abuser is someone in the
family, whether it is common for the victim to immediately
disclose the abuse (no); (4) whether all victims go through each
part of the model (no); (5) the percentages of children who
disclose abuse within the first year (10 to 15 percent) and in
years one through five (an additional 20 to 25 percent); and
(6) whether after disclosure, it is common for a child to reach a
point of not wanting to talk about it anymore (yes).10


      9 “Identifying a ‘myth’ or ‘misconception’ has not been
interpreted as requiring the prosecution to expressly state on the
record the evidence which is inconsistent with the finding of
molestation. It is sufficient if the victim’s credibility is placed in
issue due to the paradoxical behavior, including a delay in
reporting a molestation.” (People v. Patino (1994) 26 Cal.App.4th
1737, 1744–1745 (Patino).)
      10Appellant also appears to complain about portions of
Dr. Jones’s testimony to which the trial court sustained




                                  15
       In overruling appellant’s objections to this testimony, the
trial court found that Dr. Jones was applying the CSAAS model
to describe the behavior of children as a class and their common
reactions to sexual abuse, rather than the specific conduct of the
children involved in this case. Although some of the expert’s
testimony happened to correspond with these children’s actual
behavior, we find no abuse of discretion in the trial court’s
conclusion that the testimony helped explain behaviors common
to victims of child sexual abuse that might appear to a jury to be
self-impeaching and contradictory. (McAlpin, supra, 53 Cal.3d at
p. 1301; see Humphrey, supra, 13 Cal.4th at p. 1088 [expert
testimony in battered women’s syndrome case necessary “ ‘to
explain a behavior pattern that might otherwise appear
unreasonable to the average person’ ” and place “ ‘the behavior in
an understandable light’ ”]; Harlan, supra, 222 Cal.App.3d at
p. 450.) Dr. Jones’s testimony was not so specific to these
children as to run afoul of the prohibition on case-specific expert
testimony, and it was properly admitted.
       B. Any error in the admission of the expert testimony was
harmless
       Any risk that the jury might improperly infer abuse from
the CSAAS testimony was all but eliminated by the many
instances in which the jury was told that it could not rely on the
expert’s testimony to find the children had in fact been sexually
abused. Not only did Dr. Jones deny any familiarity with the


objections. However, the trial court instructed the jury to ignore
questions to which it sustained objections, and we presume the
jury followed this instruction. (See Coffman and Marlow, supra,
34 Cal.4th at p. 83.) Appellant’s argument with respect to these
portions of Dr. Jones’s testimony is therefore moot.




                                16
facts or witnesses in the case, she also specifically testified that
the CSAAS model is not used to determine if abuse has occurred
or to help a jury determine whether a witness is telling the truth.
Dr. Jones had no opinion as to whether any of the witnesses in
this case were telling the truth.
       Further, defense counsel emphasized in closing argument
that CSAAS is “not meant to diagnos[e] whether somebody is a
victim of sexual abuse. It does not help anybody determine
whether a child is telling the truth . . . about being sexually
abused. It is simply a tool that is used by mental health
professionals to help them decide how to treat somebody who is a
confirmed victim. [¶] . . . [Mental health professionals] can
assume something that a jury in a criminal trial cannot do, which
is they assume that the person they are working with is, in fact, a
victim of child sexual abuse. [¶] So don’t get tempted to go back
into the jury room and say, ‘well, she didn’t say right away, that
means that she was sexually abused,’ that is not the purpose of
that testimony.” Urging the jury to reject Dr. Jones’s testimony
altogether, counsel continued: “There is no scenario that you can
think of that [Dr.] Jones would not tell you is consistent with
sexual abuse. [¶] With respect to your own job here, [Dr. Jones’s]
testimony is not helpful, because you cannot assume, as [Dr.
Jones] does in her work, that the testimony that you’re hearing is
true, and that the witnesses were telling the truth. [CSAAS] was
not meant to be used in a criminal trial, and just a reminder not
to use it as some sort of diagnosis, that something did or did not
happen.”
       Finally, the trial court properly instructed the jury that Dr.
Jones’s testimony did not constitute evidence of appellant’s guilt
and could be used only for the limited purpose of deciding




                                 17
whether the conduct of Camilla, Isabella, and Cruz was
consistent with the conduct of someone who has been molested
and evaluating the believability of the testimony of each of the
three witnesses.
       In this context, any possible error in admitting Dr. Jones’s
testimony must be deemed harmless under any standard.
(Chapman v. California (1967) 386 U.S. 18, 24 [harmless beyond
a reasonable doubt]; People v. Watson (1956) 46 Cal.2d 818, 837
(Watson) [no reasonable probability that the outcome would have
been different in the absence of the alleged error].)
       C. The prosecutor did not improperly urge the jury to infer
guilt based on the CSAAS evidence
       Appellant further contends that the prosecutor’s closing
argument improperly urged the jury to apply the CSAAS
evidence to find appellant guilty, violating his due process rights
and requiring reversal. Appellant’s failure to object to the
prosecutor’s argument forfeited the issue for appeal. (People v.
Hoyt (2020) 8 Cal.5th 892, 944 [defendant forfeits any challenge
to prosecutor’s argument by failing to object].) Furthermore,
nothing in the prosecutor’s statements to the jury supports
appellant’s allegation that “[t]he prosecution repeatedly urged
the jury to use Dr. Jones’ testimony diagnostically to find that the
sexual molestation actually occurred.”
       In discussing Isabella’s revelations about appellant’s abuse,
the prosecutor stated: “You might ask yourself, ‘well, why didn’t
Isabella tell anybody what the defendant had done immediately?’
[¶] Well, keep in mind, you heard from Dr. Jones that delayed
disclosure is not uncommon for children who experience sexual
abuse.” Far from urging the jury to leap to the conclusion that
Isabella was abused as appellant asserts, the prosecutor’s




                                18
argument plainly falls within the permissible application of
CSAAS evidence: rehabilitation of Isabella’s credibility in light of
her seemingly self-impeaching behavior, that is, delayed
disclosure of the abuse.
      Similarly, in discussing the delays by Camilla and Cruz in
disclosing the abuse, the prosecutor pointed out that Dr. Jones
had explained that this sort of behavior is not uncommon because
the child does not know if he or she will be believed. The
prosecutor observed that both Camilla and Cruz had this
experience. Again, the prosecutor’s argument did not urge the
jury to use CSAAS diagnostically to find that appellant had
sexually abused these girls. Rather, it properly sought to bolster
the credibility of these witnesses by explaining their delayed
disclosure.
      “The admission of relevant evidence will not offend due
process unless the evidence is so prejudicial as to render the
defendant’s trial fundamentally unfair.” (People v. Falsetta
(1999) 21 Cal.4th 903, 913.) The CSAAS evidence admitted here
was relevant to the issues presented and, as it was properly
limited, did not render appellant’s trial fundamentally unfair.
(See Patino, supra, 26 Cal.App.4th at p. 1747 [the admission of
CSAAS evidence does not render a trial fundamentally unfair].)
Appellant suffered no violation of his due process rights.
  III. CALCRIM No. 1193 Is a Legally Correct Instruction
      The trial court instructed the jury pursuant to the pattern
jury instruction11 CALCRIM No. 1193. Appellant contends that


      11 “The California jury instructions approved by the
Judicial Council are the official instructions for use in the state of
California.” (Cal. Rules of Court, rule 2.1050(a).)




                                 19
CALCRIM No. 1193 misstates the law and impermissibly
permitted the jury to determine guilt based on the CSAAS
evidence. Appellant’s failure to object to the instruction below
forfeited this argument on appeal. (People v. Lucas (2014) 60
Cal.4th 153, 291, fn. 51 [failure to object to alleged instructional
error generally forfeits issue on appeal]; see People v. Maury
(2003) 30 Cal.4th 342, 426 [error cannot be predicated on trial
court’s failure to modify instruction on its own motion where
defendant did not request any such amplification or
explanation].)
       Appellant’s argument also fails on its merits.
       In accordance with CALCRIM No. 1193, the court
instructed the jury: “You have heard testimony from Dr. Jayme
Jones regarding child sexual abuse accommodation syndrome.
[¶] Dr. Jones’ testimony about child sexual abuse accommodation
syndrome is not evidence that the defendant committed any of
the crimes charged against him. [¶] You may consider this
evidence only in deciding whether or not Camilla V.’s,
Isabella V.’s, and Theresa Cruz’s conduct was not inconsistent
with the conduct of someone who has been molested, and in
evaluating the believability of the testimony of each of the three
above named witnesses.”
       Appellate courts have rejected challenges to CALCRIM
No. 1193 similar to those appellant raises here, holding that the
instruction accurately informs the jury on the limited use of
CSAAS evidence. These courts have uniformly found the
instruction does not improperly allow the alleged victim of child
sexual abuse to corroborate her or his own testimony, violate the
defendant’s due process rights, or misapply or lessen the
prosecution’s burden of proof. (Lapenias, supra, 67 Cal.App.5th




                                20
at p. 175; People v. Gonzales (2017) 16 Cal.App.5th 494, 503–504;
Munch, supra, 52 Cal.App.5th at pp. 473–474.) Other jury
instructions given also limited the danger that the jury would use
the CSAAS testimony for an improper purpose. (See, e.g.,
CALCRIM No. 226 [instructing that it is the jury’s duty to
determine the credibility of witnesses]; CALCRIM No. 303
[limiting the use of certain evidence].)
   IV. The Trial Court Did Not Abuse Its Discretion by
       Limiting Purported Impeachment Evidence
       Appellant contends the trial court erred by precluding
testimony regarding specific instances of Camilla’s dishonesty for
impeachment. We disagree.
       A. Relevant background
       Evelyn testified concerning her relationship with appellant,
the dates he lived at her house, her perception of appellant’s
relationship with Camilla, as well as Camilla’s disclosure of
appellant’s sexual abuse. On cross-examination, defense counsel
asked if Evelyn had an opinion as to whether Camilla was an
honest person. After the prosecutor objected, Evelyn testified
outside the presence of the jury that Camilla tended to lie about
“the daily things having to do with daily life. Nothing
important.”
       Citing Evidence Code section 787, the trial court ruled that
neither counsel could ask about specific examples of Camilla’s
dishonesty. The court added: “I’m certainly not going to let you
get close to having her offer an opinion about whether or not her
claims, meaning Camilla’s claims, are true or not. You’re not
allowed to do that, and I mean, it seems to me that’s what you’re
trying to do.” The court declared, “This isn’t what the case is
supposed to be about,” and emphasized it would not permit




                                21
defense counsel to belabor the point and any questioning on the
subject was to be brief.
       Evelyn then testified before the jury that, during the period
from 2015 to 2016, she did not consider Camilla to be an honest
person. She conceded, however, that Camilla did not lie about
everything.
       B. The trial court did not err in excluding evidence of
specific instances of Camilla’s untruthfulness
       Appellant contends the trial court erred in excluding
specific instances of Camilla’s dishonesty pursuant to Evidence
Code section 787. He asserts the error violated his rights to
confrontation and due process, requiring reversal. To the extent
the trial court’s ruling excluding such evidence rested solely on
Evidence Code 787, the trial court erred. (See People v. Dalton
(2019) 7 Cal.5th 166, 214 (Dalton).) But because the trial court
was authorized to exclude the evidence of specific instances of
Camilla’s dishonesty pursuant to Evidence Code section 352 and
implicitly did so, we conclude any error in limiting the
impeachment evidence under Evidence Code section 787 was
harmless. (Watson, supra, 46 Cal.2d at p. 837.)
       Before June 1982, Evidence Code section 78712 had long
been interpreted to proscribe proof of specific instances of a
witness’s conduct to impeach the witness’s credibility, regardless


      12  Evidence Code section 787 provides: “Subject to
[Evidence Code] Section 788 [allowing the credibility of a witness
to be attacked with evidence of a felony conviction], evidence of
specific instances of [a witness’s] conduct relevant only as tending
to prove a trait of [the witness’s] character is inadmissible to
attack or support the credibility of a witness.” (See Dalton,
supra, 7 Cal.5th at p. 213.)




                                22
of the relevance of such evidence. (See People v. Wagner (1975)
13 Cal.3d 612, 618–619; People v. Lankford (1989) 210
Cal.App.3d 227, 235; see also People v. Eldridge (1905) 147 Cal.
782, 786 [although evidence of prior felony conviction is
admissible to impeach a witness’s credibility, details and
circumstances of the offense are not].) However, with the
enactment of Proposition 8 in 1982, which added the “Right to
Truth-in-Evidence” provision to California’s Constitution, all
“relevant” proffered evidence became admissible. (Cal. Const.,
art. I, § 28, subd. (f)(2) (§ 28(f)(2));13 Dalton, supra, 7 Cal.5th at
p. 213.)
        Our Supreme Court has explained that “the enactment of
article I, section 28, subdivision ([f]) of the California
Constitution ‘supersedes all California restrictions on the
admission of relevant evidence except those preserved or
permitted by the express words of section 28([f]) itself.’
[Citation.] Among those provisions superseded is Evidence Code
section 787.” (In re Freeman (2006) 38 Cal.4th 630, 640, fn. 5;
Dalton, supra, 7 Cal.5th at p. 214; People v. Harris (1989) 47
Cal.3d 1047, 1081 [“section 28[(f)(2)] contains no . . . exception
that would preserve the exclusionary rule of Evidence Code
sections 786–790, when the evidence relates to a witness’s
conduct, but is offered to attack or support the credibility of the
witness”].) Article I, section 28, subdivision (f)(2) of the
California Constitution thus abrogates Evidence Code section
787’s exclusion of specific instances of misconduct that have “any

      13 This provision was originally codified at article I, section
28, subdivision (d), but was subsequently redesignated as section
28, subdivision (f)(2). (People v. Capers (2019) 7 Cal.5th 989,
1002, fn. 6.)




                                  23
tendency in reason” (Evid. Code, § 210) to impeach a witness’s
credibility (Dalton, supra, 7 Cal.5th at p. 214).
       The trial court erred in excluding under Evidence Code
section 787 evidence of specific instances of Camilla’s
untruthfulness to attack her credibility. However, as our courts
have long held, “a trial court’s order will ordinarily be upheld if it
is legally correct on any basis.” (Conservatorship of McQueen
(2014) 59 Cal.4th 602, 612; Davey v. Southern Pacific Co. (1897)
116 Cal. 325, 329 [“No rule of decision is better or more firmly
established by authority, nor one resting upon a sounder basis of
reason and propriety, than that a ruling or decision, itself correct
in law, will not be disturbed on appeal merely because given for a
wrong reason. If right upon any theory of the law applicable to
the case, it must be sustained regardless of the considerations
which may have moved the trial court to its conclusion”].) Here,
even though the trial court cited an invalid basis for limiting the
impeachment evidence, we will uphold the ruling because the
evidence was subject to exclusion on a valid ground.
       The “Right to Truth-in-Evidence” amendment to the
constitution did not strip trial courts of all discretion to exclude
any relevant evidence, no matter how slight its probative value.
Thus, under Evidence Code section 352, trial courts retain the
discretion to exclude even relevant evidence “ ‘if its probative
value is substantially outweighed by the probability that its
admission will . . . necessitate undue consumption of time or . . .
create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.’ ” (Dalton, supra, 7 Cal.5th at
p. 214; Cal. Const., art. I, § 28, subd. (f)(2) [“Nothing in this
section shall affect any existing statutory rule of evidence




                                  24
relating to privilege or hearsay, or Evidence Code Sections 352,
782 or 1103”].)
       Here, although the trial court did not cite Evidence Code
section 352 in making its ruling, it implicitly excluded evidence of
specific instances of Camilla’s alleged dishonesty under that
statute. In light of defense counsel’s inability to identify any
example of Camilla’s dishonesty that would have been probative,
and Evelyn’s in camera testimony that Camilla had lied only
about unimportant matters, “things having to do with daily life,”
the court was clearly concerned that any probative value of
Evelyn’s testimony would confuse or mislead the jury, waste
time, and be outweighed by undue prejudice. (See People v. Clark
(2016) 63 Cal.4th 522, 586 (Clark).) To avoid these risks, the
trial court properly limited the evidence and admonished counsel
not “to belabor this,” to keep the questioning “minimal,” and not
to “go[] beyond the basic two or three questions.” The court
concluded its ruling by stating, “This is not what the trial centers
on.”
       A trial court’s discretionary ruling under Evidence Code
section 352 will not be disturbed on appeal absent an abuse of
that discretion. (Clark, supra, 63 Cal.4th at p. 586.) In
determining abuse, “[w]e examine the trial court’s decision to
determine whether the court ‘ “exercised its discretion in an
arbitrary, capricious or patently absurd manner that resulted in
a miscarriage of justice.” ’ ” (People v. Schultz (2020) 10 Cal.5th
623, 668.) We find no such abuse of the court’s discretion here.14


      14 We also reject appellant’s claims that the trial court’s
ruling violated his constitutional rights to due process and
confrontation. As our Supreme Court has held, the routine
application of the ordinary rules of evidence “does not implicate a




                                25
   V. There Was No Cumulative Error
       Finally, having found no errors that individually or
collectively deprived appellant of a fair trial, we reject appellant’s
contention that his conviction should be reversed because of the
cumulative effect of the errors identified in his opening brief.
(See People v. Avila (2009) 46 Cal.4th 680, 718; People v.
Halvorsen (2007) 42 Cal.4th 379, 422.)
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                            LUI, P. J.
We concur:




      ASHMANN-GERST, J.




             HOFFSTADT, J.



criminal defendant’s constitutional rights.” (People v. Jones
(2013) 57 Cal.4th 899, 957; see also Crane v. Kentucky (1986) 476
U.S. 683, 690 [“we have never questioned the power of States to
exclude evidence through the application of evidentiary rules that
themselves serve the interests of fairness and reliability⎯even if
the defendant would prefer to see that evidence admitted”].)




                                 26